AT-120

 

A`ITDRNEY OR `F'ARTY W|".'HOUT ATTORNEY fN&me. Sfate Bar number, and address): FOR COURT USE ONL\r
_Mari< A. Serlin, CSBN: 122 155
SE.RLIN & WHITEFORD, LLP

7 0 l E St: rea t;

Sacramento, CA 958 14

TELEz=HoNENo.; (916) 446-0790 FAxNo.(oprbnar).- (916) 446-0791
E-MA|LAooaass ropiionar): mS@ Swllp law . COm
ATToRNEYFoRrNameJ:SOuthern ReSpOnSe ServiCeS, IrlC.

 

UNlTED STATES DISTRlCT COURT
srREET mosess; 450 Golden Gat;e Avenue
MArt_lNG AooREss: 450 GOlden Gat;e Avenue
ciTYANozchooE: San E`ranciSCO, CA 94102
aRANcHNAMe Nort'_hern Dist'_rj_ct; Of Ca.lifornia

 

PLAINT|FF: Sout:hern Response Services, Inc.
DEFENDANT: Promax Builders, Inc.

 

 

§ RlGHT To ArrAcH oRoER AND oRoER FoR lssuANcE oF leT oF me NUMEF_R:
ATTAcHMEN'r AFTER HEARING

l:| onoER FoR lssuANcE oF Aoorr:oNAL an' oF ATTACHMENT AFTER 3 = 1 8 ‘ CV“O 7 37 7
HEAR|NG

 

 

 

. a. The application of plaintiff (name): Southern Response Services , Inc.
for a right to attach order and order for issuance of writ of attachment
i:] an order for issuance of additional writ of attachment
against the property ofdefendant (name): Promax Builders , Inc . dba Procraft Bu:i_lder$
came on for hearing as follows:
(‘l) Judge (name).' Eli`§abeth D . La.porte
(2) nearing data March,a.‘zma Time-. 9;00 a.m. [:l oept.: i:i Div.; [z§:l Rm.:E
b. The following persons were present at the hearing:

(‘l)|:] Plai_ntiff (name):Sout:hern Response (3)- P|aintiff's attorney (name): Mark A. Serlin
Servlces, Inc.

(2) l:l Defendant (rrame): Promax Builde rs , (4) IZJ Defendant's attorney (name): 541/um J . F~°L'-“l

I nc .
_ THE couRT FlNos FIND|NGS
a. Defendant (Spe£,`r'fy name)! Promax Bui!dcrs. Inc. dba Procral`t Buiidcrs iS 3 ::] natural person l:l partnership

unincorporated association corporation :i other (specify):
The claim upon which the application is based is one upon which an attachment may be issued.
Plaintiff has established the probable validity of the claim upon which the attachment is based.
The attachment is not sought for a purpose other than the recovery on the claim upon which the attachment is based.
The amount to be secured by the attachment is greater than zero.
l:;g:\ Defendant failed to prove that ali the property described in plaintist application is exempt from attachment
:\ The following property of defendant, described in plaintiffs application
(1} \:] is exempt from attachment (specify):

cg.--a>o._op'

(2) :i is not exempt from attachment (specify):

h. I:I The following property, not described in plaintiff's application. claimed by defendant to be exempt,
(‘l) l:] is exempt from attachment (specify).' '

(2) :] is not exempt from attachment (specify).'

i. ill An undertaking in the amount of: $ 10 , 000 . 00 is required before a Writ shall issue, and plaintiff
:] has has not filed an undertaking in that amount.
j_ A Right to Attach Order was issued on (date).' twva Ll ,"°l 1 pursuant to

[Kl Code of Civil Procedure section 484.090 (0n hearing) [:] Code of Civi| Procedure section 485.220 (ex parte)
i<. l:i other (specify):

Paga 1 of2
F";;g:;r;':'g;::§;;?g;::';;§;“ RlGHT To ATTAcH oRoER AFTER HEAR|NG AND oRDER Cgvd;[g;;=;“,'n§;>g,;o§§goggj*§-;‘gs-gjg=
"T"z°i“e"'*“""z°m] FOR lSSUANCE OF WR|T OF ATTACHMENT (Attachment)

So uL ns
us

AT-120

 

SHORTTlTLE: Sout;hern Response Services, Inc. v. Promax cAsENuMsER;
H__Builders, Inc. 3:18-€\/-07377

 

 

 

 

ORDER
3. THE COURT ORDERS

a. Ptaintiff has a right to attach property of defendant (name).'l?romax Builders , Inc . dba Procraft;
Builders
in the amount of: $3,132,709.70
b. [:] T`ne property described in items 29(1) and 2h(1) of the findings is exempt and shall not be attached.
c. The clerk shall issue a writ of attachment I:I an additional writ of attachment in the amount stated in item 33
I:I forthwith upon the nling of an undertaking in the amount of: $ 10 , 000 . 00
(1)- for any property of a defendant Who is not a natural person for which a method of levy is provided.
(2) :I for the property of a defendant who is a natural person that is subject to attachment under Code of Civil
Procedure section 487.010 described as follows (specify):

(3) \:] for the property covered by a bulk sales notice with respect to a bulk transfer by defendant orthe proceeds of sale
of such property, described as follows (specr'fy):

(4) |:| for plaintiffs pro rata share of proceeds from an escrow in which defendant‘s liquor license is sold. The license
number is (specify):

d. l\:iDefendsnt shall transfer to the levying officer possession of
(1} § any documentary evidence in defendant's possession of title to any property described in item 3c;

(2) :i any documentary evidence in defendants possession of debt owed to defendant described in item 3c;
(3) § the following property in defendants possession (specify):

 

NOT|CE TO DEFENDANT: FAILURE TO COMPLY WITH THIS ORDER MAY SUBJECT YOU TO ARREST
AND PUN|SHMENT FOR CONTEMPT OF COURT.

 

 

 

e. [:i Other (specify):

f. Total number cf boxes checked in item 3: 3

win c top

1 JuoiclAL oFFicER l

Date: mMA/{’L [\l "1/° 10

 

 

AT-1zntRev.July1.20101 RlGHT TO ATTACH ORDER AFTER HEAR|NG AND ORDER FOR Pag¢znrz
lSSUANCE OF WR|T OF A`[TACHMENT (Attachment)
[ PROPOSED]

